DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 10/2/2020. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 2/4/2021 and 6/15/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Fig 2 includes details that are not labeled, nor is the importance of said details described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0042] currently states: “…and E12, are also depicted on runway 25R.  These bake release points are all represented…” which appears to include a typographical error.  The examiner recommends updating to the following: “…and E12, are also depicted on runway 25R.  These [ [ bake ] ] brake release points are all represented…”
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 currently states: “…configured to display at a last touchdown point…” which appears to include a typographical error. The examiner recommends updating to “…configured to display [ [ at ] ] a last touchdown point…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claims 1, 9, and 16 are all directed towards a system. Therefore, each of the independent claims 1, 9, and 16 and the corresponding dependent claims 2-8, 10-15, and 17-20 are directed to a statutory category of invention under Step 1.

101 Analysis: Step 2A, Prong 1 (claim 1)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A system for planning aircraft takeoff brake release points, the system comprising: 
a processor programmed to: 
obtain at least one aircraft characteristic and at least one environmental condition; and 
determine at least one takeoff brake release point based on the at least one aircraft characteristic and the at least one environmental condition; 
a user interface comprising at least one user input; and 
a display configured to display one or more runways associated with an airport and at least one takeoff brake release point associated with a runway in the one or more runways.
These limitations, as drafted, are a system that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “determine at least one takeoff brake release point based on the at least one aircraft characteristic and the at least one environmental condition…” may be interpreted as mentally determining a location in which certain aircraft controls should be implemented according to observable data.  This is decision that is likely made by aircraft controllers during every flight.  Therefore, the claim is directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 1)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A system for planning aircraft takeoff brake release points, the system comprising: 
a processor programmed to: 
obtain at least one aircraft characteristic and at least one environmental condition; and 
determine at least one takeoff brake release point based on the at least one aircraft characteristic and the at least one environmental condition; 
a user interface comprising at least one user input; and 
a display configured to display one or more runways associated with an airport and at least one takeoff brake release point associated with a runway in the one or more runways.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “a processor,” “a user interface,” and “a display configured to display one or more runways associated with an airport and at least one takeoff brake release point associated with a runway in the one or more runways“ are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere machinery used as a tool to perform the process.  
The limitation of “obtain at least one aircraft characteristic and at least one environmental condition” are directed towards insignificant extra-solution activity that is data gathering, which does not add any meaningful limits on the claim.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.

101 Analysis: Step 2B (claim 1)
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

101 Analysis: Step 2A, Prong 1 (claim 2)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 2 includes limitations that recite information which expand on the abstract idea of independent claim 1.

101 Analysis: Step 2A, Prong 2 (claim 2)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements”):
The system of claim 1, wherein the at least one display is further configured to display a plurality of brake release points, wherein each brake release point of the plurality of brake release points comprises a shape and a color.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “at least one display is further configured to display a plurality of brake release points, wherein each brake release point of the plurality of brake release points comprises a shape and a color“ is merely a generic component which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that this element is mere machinery used as a tool to perform the process.  

101 Analysis: Step 2B (claim 2)
Regarding Step 2B in the 2019 PEG, dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

101 Analysis: Step 2A, Prong 1 (claim 5)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 5 includes limitations that elaborate on the abstract idea as cited in claim 1 (emphasized below):
The system of claim 1, wherein the environmental condition is at least one of a runway condition, weather conditions, and aircraft traffic conditions at the airport, and wherein the aircraft characteristic is at least one of a weight and balance, an amount of fuel, a flap configuration, and a type of aircraft.
These limitations, as drafted, are a system that, under broadest reasonable interpretation, elaborate on the performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process, such as expanded upon the mental concept of claim 1.  For example, “[determine at least one takeoff brake release point based on] a weight and balance, an amount of fuel, a flap configuration, and a type of aircraft and…” may be interpreted as mentally determining a location in which certain aircraft controls should be implemented according to specific characteristics associated with an aircraft, such as a remaining level of fuel.  Similarly, “[determine at least one takeoff brake release point based on] … a runway condition, weather conditions, and aircraft traffic conditions at the airport…” may be interpreted as mentally determining a location in which certain aircraft controls should be implemented according to characteristics associated with an immediate environment, such as conditions of a runway (pothole on surface, length of runway, etc.).   This is decision that is likely made by aircraft controllers during every flight.  Therefore, the claim is directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 5)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, there are no additional elements in dependent claim 5.

101 Analysis: Step 2B (claim 5)
Regarding Step 2B in the 2019 PEG, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

101 Analysis: Step 2A, Prong 1 (claim 6)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 6 includes limitations that elaborate on the abstract idea as cited in claim 1 (emphasized below):
The system of claim 5, 
wherein the takeoff brake release point is based at least in part on the weight and balance of the aircraft and an atmospheric air temperature, 
wherein the takeoff brake release point is a first takeoff brake release point and is indicative of a first percentage of total thrust required at the first takeoff release point, 
wherein a second brake release point is displayed on or near the runway, and 
wherein the second brake release point is indicative of a second percentage of thrust required for the aircraft to take off from the second brake release point at a minimum distance from an end of the runway, 
wherein the second percentage of thrust is different than the first percentage of thrust.
These limitations, as drafted, are a system that, under broadest reasonable interpretation, elaborate on the performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process, such as expanded upon the mental concept of claim 1.  For example, “the takeoff brake release point is based at least in part on the weight and balance of the aircraft and an atmospheric air temperature” simply details what may constitute a weather condition; “the takeoff brake release point is a first takeoff brake release point and is indicative of a first percentage of total thrust required at the first takeoff release point” describes the brake release point, which may be interpreted as being determined according to a mental concept, being associated with an amount of required thrust; “the second brake release point is indicative of a second percentage of thrust required for the aircraft to take off from the second brake release point at a minimum distance from an end of the runway” describes an additional brake release point, which may also be interpreted as being determined according to a mental concept, being associated with another amount of required thrust; “the second percentage of thrust is different than the first percentage of thrust” indicating different values for the required thrusts.  Therefore, the claim is directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 6)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
The system of claim 5, 
wherein the takeoff brake release point is based at least in part on the weight and balance of the aircraft and an atmospheric air temperature, 
wherein the takeoff brake release point is a first takeoff brake release point and is indicative of a first percentage of total thrust required at the first takeoff release point, 
wherein a second brake release point is displayed on or near the runway, and 
wherein the second brake release point is indicative of a second percentage of thrust required for the aircraft to take off from the second brake release point at a minimum distance from an end of the runway, 
wherein the second percentage of thrust is different than the first percentage of thrust.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “a second brake release point is displayed on or near the runway“ is merely the use of a generic component which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that this element is the mere utilization of machinery used as a tool to perform the process.  

101 Analysis: Step 2B (claim 6)
Regarding Step 2B in the 2019 PEG, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

101 Analysis: Step 2A, Prong 1 (claim 7)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 7 includes limitations that recite an abstract idea (emphasized below):
The system of claim 1, the at least one processor, further programmed to calculate a new takeoff brake release point when new parameters are received, 
wherein the new parameters are indicative of at least one of runway conditions, weather conditions, aircraft characteristics, and aircraft traffic at the airport, and 
wherein the new parameters are pushed to the at least one processor from an airport server. 
These limitations, as drafted, are a system that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “calculate a new takeoff brake release point when new parameters are received” may be interpreted as mentally calculating a different location in which certain aircraft controls should be implemented according to newly observed data.  This is decision that is likely made by aircraft controllers during every flight.  The details of “the new parameters” simply provide characteristics associated with the newly observable data.  Therefore, the claim is directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2 (claim 7)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
The system of claim 1, the at least one processor, further programmed to calculate a new takeoff brake release point when new parameters are received, 
wherein the new parameters are indicative of at least one of runway conditions, weather conditions, aircraft characteristics, and aircraft traffic at the airport, and 
wherein the new parameters are pushed to the at least one processor from an airport server. 
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “the at least one processor“ is merely a generic component which allows the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that this element is mere machinery used as a tool to perform the process.  
The limitation of “the new parameters are pushed to the at least one processor from an airport server” are directed towards insignificant extra-solution activity that is data output, which does not add any meaningful limits on the claim.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.

101 Analysis: Step 2B (claim 7)
Regarding Step 2B in the 2019 PEG, dependent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.

101 Analysis: Step 2A, Prong 1 (claim 8)
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 8 includes limitations that recite information which expand on the abstract idea of independent claim 1.

101 Analysis: Step 2A, Prong 2 (claim 8)
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements”):
The system of claim 1, further comprising a mobile device configured with the at least one processor and the at least one display for displaying the airport, the one or more runways, and the brake release point.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “a mobile device configured with the at least one processor and the at least one display“ is merely a generic component which allows the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that this element is mere machinery used as a tool to perform the process.  

101 Analysis: Step 2B (claim 8)
Regarding Step 2B in the 2019 PEG, dependent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.
	
Independent claim 9 recites analogous material to that of independent claim 1 and is rejected for similar reasons, deviating in that an “autobrake point” and “autobrake setting” are determined according to obtained data; however, the determination of the “autobrake point” and “autobrake setting” can be similarly equated to performance of the limitation as a mental concept according to step 2A, Prong 1.  Therefore claim 9 is not patent eligible.
Dependent claims 10-15 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 10-15, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on the same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 10-15 are patent ineligible.
	
Independent claim 16 recites analogous material to that of independent claim 1 and independent claim 9, and is rejected for similar reasons.  Therefore claim 16 is not patent eligible.
Dependent claims 17-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 17-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on the same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 17-20 are patent ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holder et al. (US-2020/0168104; hereinafter Holder).
Regarding claim 1, Holder discloses a system for planning aircraft takeoff brake release points (see Holder at least Abs), the system comprising: 
a processor (see Holder at least [0031]) programmed to: 
obtain at least one aircraft characteristic and at least one environmental condition (see Holder at least [0032]-[0035]); and 
determine at least one takeoff brake release point based on the at least one aircraft characteristic and the at least one environmental condition (see Holder at least [0032]-[0035]); 
a user interface comprising at least one user input (see Holder at least [0031]); and 
a display configured to display one or more runways associated with an airport and at least one takeoff brake release point associated with a runway in the one or more runways (see Holder at least [0031]-[0032] and [0035]).
Regarding claim 5, Holder discloses the system of claim 1, wherein the environmental condition is at least one of a runway condition (see Holder at least [0033]-[0035]), weather conditions (see Holder at least [0033]-[0035]), and aircraft traffic conditions at the airport (see Holder at least [0033]-[0035]), and wherein the aircraft characteristic is at least one of a weight and balance (see Holder at least [0033] and [0035]), an amount of fuel (see Holder at least [0033] and [0035]), a flap configuration, and a type of aircraft (see Holder at least [0033] and [0035]).
Regarding claim 7, Holder discloses the system of claim 1, the at least one processor, further programmed to calculate a new takeoff brake release point when new parameters are received (see Holder at least [0035]), 
wherein the new parameters are indicative of at least one of runway conditions (see Holder at least [0035]), weather conditions (see Holder at least [0035]), aircraft characteristics (see Holder at least [0035]), and aircraft traffic at the airport (see Holder at least [0035]), and 
wherein the new parameters are pushed to the at least one processor from an airport server (see Holder at least [0034]-[0035]).
Regarding claim 8, Holder discloses the system of claim 1, further comprising a mobile device configured with the at least one processor and the at least one display for displaying the airport, the one or more runways, and the brake release point (see Holder at least [0031]-[0035]).
Regarding claim 16, Holder discloses a system for planning aircraft takeoff brake release points and aircraft autobrake points (see Holder at least Abs), comprising: 
at least one processor (see Holder at least [0031]) programmed to: 
obtain an aircraft characteristic, a first environmental condition at a first airport, a second environmental condition at a second airport, and a runway exit location (see Holder at least [0032]-[0035]); 
determine at least one takeoff brake release point based at least in part on the aircraft characteristic and the first environmental condition (see Holder at least [0032]-[0035]); and 
determine at least one autobrake point based at least in part on the aircraft characteristic, the second environmental condition, and the runway exit location (see Holder at least [0032]-[0035]); 
at least one display (see Holder at least [0031]-[0032]) configured to: 
display a first plurality of runways for takeoff associated with a first airport and the at least one takeoff brake release point associated with a first runway of the first plurality of runways (see Holder at least [0031]-[0032] and [0035]); and 
display a second plurality of runways for landing associated with a second airport and the at least one autobrake point associated with a second runway of the second plurality of runways (see Holder at least [0031]-[0032] and [0035]).
Regarding claim 17, Holder discloses the system of claim 16, 
wherein the environmental condition is at least one of a runway condition (see Holder at least [0033]-[0035]), weather conditions (see Holder at least [0033]-[0035]), and aircraft traffic conditions at the airport (see Holder at least [0033]-[0035]), and wherein the at least one aircraft characteristic is at least one of a weight and balance (see Holder at least [0033] and [0035]), an amount of fuel (see Holder at least [0033] and [0035]), a flap configuration, and a type of aircraft (see Holder at least [0033] and [0035]).
Regarding claim 19, Holder discloses the system of claim 16, 
the at least one processor, further programed to determine a last touchdown point (see Holder at least [0034]-[0036]), and 
the at least one display, further configured to display the last touchdown point on or near the second runway (see Holder at least [0031]-[0032] and [0034]-[0036]), 
wherein the last touchdown point is based at least in part on a landing performance of the aircraft and a length of the runway beyond the last touchdown point (see Holder at least [0033]-[0036]).
Regarding claim 20, Holder discloses the system of claim 16, 
the at least one processor, further programmed to: 
receive a first new parameter when the first new parameter is pushed from a first airport server (see Holder at least [0034]-[0036]); 
calculate a new brake release point based on the first new parameter (see Holder at least [0034]-[0036]), 
wherein the new brake release point is displayed via the at least one display (see Holder at least [0031]-[0032] and [0034]-[0036]), 
wherein the first new parameter is at least one of a condition of the first runway, a first weather condition at the first airport, an aircraft characteristic, and aircraft traffic at the first airport (see Holder at least [0032]-[0036]); 
the at least one processor, further configured to: 
receive a second new parameter when the second new parameter is pushed from a second airport server (see Holder at least [0034]-[0036]), 
wherein the at least one processor is further programmed to calculate a new autobrake point based on the second new parameter (see Holder at least [0032]-[0036]); and 
the at least one display, further configured to display the new autobrake point (see Holder at least [0031]-[0032] and [0034]-[0036]), 
wherein the second new parameter is at least one of a condition of the second runway, a second weather condition at the second airport, an aircraft characteristic, and aircraft traffic at the second airport (see Holder at least [0032]-[0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. (US-2020/0168104; hereinafter Holder) in view of Pena et al. (US-2019/0367177; hereinafter Pena).
Regarding claim 2, Holder discloses the system of claim 1, wherein the at least one display is further configured to display a plurality of brake release points (see Holder at least [0031]-[0032] and [0035]), wherein … 
While Holder discloses the display of a plurality of brake release points, and the display is capable of including color-coded graphical elements, it is not explicitly clear that Holder discloses …each brake release point of the plurality of brake release points comprises a shape and a color.
Pena, in the same field of endeavor, teaches …each brake release point of the plurality of brake release points comprises a shape and a color (see Pena at least [0019]-[0020] and Fig 4; specific flight parameter conditions represented on a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed brake release points such as disclosed by Holder with a shape and color such as taught by Pena to communicate information quickly and effectively to a user (see Pena at least [0017]-[0018]).
Regarding claim 9, Holder discloses a system for planning aircraft autobrake points and settings (see Holder at least Abs), the system comprising: 
at least one processor (see Holder at least [0031]) programmed to: 
obtain an aircraft characteristic, a runway exit location, and an environmental condition (see Holder at least [0032]-[0035]); and 
determine an autobrake point and an autobrake setting based at least in part on the aircraft characteristic, the runway exit location, and the environmental condition (see Holder at least [0032]-[0035]); 
at least one user interface comprising a user input (see Holder at least [0031]); and 
at least one display displaying one or more runways associated with an airport and the autobrake point associated with a runway in the one or more runways (see Holder at least [0031]-[0032] and [0035]), 
…
While Holder discloses the display of a plurality of an autobrake point, and the display is capable of including color-coded graphical elements, it is not explicitly clear that Holder discloses …the autobrake point comprises a color indicative of the autobrake setting.
Pena, in the same field of endeavor, teaches …the autobrake point comprises a color indicative of the autobrake setting (see Pena at least [0019]-[0020] and Fig 4; specific flight parameter conditions represented on a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed autobrake point such as disclosed by Holder with a colored icon such as taught by Pena to communicate information quickly and effectively to a user (see Pena at least [0017]-[0018]).
Regarding claim 10, Holder in view of Pena teach the system of claim 9, 
wherein a plurality of autobrake points is displayed on or near each runway (see Holder at least [0031]-[0032] and [0035]), and 
wherein each autobrake point of the plurality of autobrake points is indicative of a runway exit location and an associated autobrake setting (see Holder at least [0034]-[0035]).
Regarding claim 11, Holder in view of Pena teach the system of claim 9, wherein the environmental condition is at least one of a runway condition (see Holder at least [0033]-[0035]), weather conditions (see Holder at least [0033]-[0035]), and aircraft traffic conditions at the airport (see Holder at least [0033]-[0035]), and wherein the aircraft characteristic is at least one of a weight and balance (see Holder at least [0033] and [0035]), an amount of fuel (see Holder at least [0033] and [0035]), a flap configuration, and a type of aircraft (see Holder at least [0033] and [0035]).
Regarding claim 12, Holder in view of Pena teach the system of claim 9, 
wherein a plurality of autobrake points are displayed on or near the one or more runways (see Holder at least [0031]-[0032] and [0035]), and 
wherein each of the autobrake points of the plurality of autobrake points is indicative of a length of runway beyond each of the autobrake points (see Holder at least [0034]-[0035]) and the autobrake settings of the aircraft (see Holder at least [0034]-[0035]).
Regarding claim 13, Holder in view of Pena teach the system of claim 9, the at least one display, further configured to display at a last touchdown point (see Holder at least [0031]-[0035]), and 
wherein the last touchdown point is based at least in part on the autobrake setting of the aircraft (see Holder at least [0034]-[0035]) and a length of runway beyond the last touchdown point (see Holder at least [0034]-[0035]).
Regarding claim 14, Holder in view of Pena teach the system of claim 13, wherein the last touchdown point is further based at least in part on weather conditions, runway conditions, and aircraft characteristics (see Holder at least [0033]-[0035]).
Regarding claim 15, Holder in view of Pena teach the system of claim 9, further comprising a mobile device configured with the at least one processor and the at least one display for displaying the airport, the one or more runways, and the autobrake point (see Holder at least [0031]-[0035]).
Regarding claim 18, Holder discloses the system of claim 16, 
wherein the brake release point is displayed at or near the first runway (see Holder at least [0031]-[0032] and [0035]) and …
… an autobrake setting required to exit the runway at the runway exit location (see Holder at least [0034]-[0036]).
However, Holder does not explicitly disclose the following:
…comprises a shape indicative of a configuration of the aircraft and a color indicative of a thrust percentage of the aircraft…
…wherein the at least one autobrake point comprises a color…
Pena, in the same field of endeavor, teaches the following:
…comprises a shape indicative of a configuration of the aircraft (see Pena at least [0018]-[0020]) and a color indicative of a thrust percentage of the aircraft (see Pena at least [0018]-[0020])…
…wherein the at least one autobrake point comprises a color (see Pena at least [0018]-[0020] where a representation of a flight parameter may be colored to indicate a warning to a user)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed autobrake point such as disclosed by Holder with an icon whose color and shape can be adjusted according to a user’s desire such as taught by Pena to communicate information quickly and effectively to a user (see Pena at least [0017]-[0018]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. (US-2020/0168104; hereinafter Holder) in view of Pena et al. (US-2019/0367177; hereinafter Pena) as applied to claim 2 above, and further in view of Consola et al. (US-2017/0152054; hereinafter Consola).
Regarding claim 3, Holder in view of Pena teach the system of claim 2, 
wherein the shape is indicative of a configuration of the aircraft for takeoff (see Pena at least [0018]-[0020]) and the color is indicative of a thrust setting (see Pena at least [0018]-[0020]), 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the displayed brake release points such as taught by Holder in view of Pena with a shape and color such as taught by Pena to communicate information quickly and effectively to a user (see Pena at least [0017]-[0018]).
However, neither Holder nor Pena explicitly disclose or teach …the thrust setting is indicative of an economic impact on use of the aircraft.
Consola, in the same field of endeavor, teaches …the thrust setting is indicative of an economic impact on use of the aircraft (see at least [0008], [0038], and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake release points such as taught by Holder in view of Pena with an economic quality such as taught by Consola to control the aircraft in an efficient manner under various circumstances such as variable runway lengths (see Consola at least [0007]-[0010]).
Regarding claim 4, Holder in view of Pena and Consola teach the system of claim 3, wherein the shape is indicative of a configuration of the aircraft (see Pena at least [0018]-[0020]) and the color is indicative of a calculated takeoff thrust (see Pena at least [0018]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the brake release points such as taught by Holder in view of Pena and Consola with a shape and color such as taught by Pena to communicate information quickly and effectively to a user (see Pena at least [0017]-[0018]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. (US-2020/0168104; hereinafter Holder) in view of Consola et al. (US-2017/0152054; hereinafter Consola).
Regarding claim 6, Holder discloses the system of claim 5, 
wherein the takeoff brake release point is based at least in part on the weight and balance of the aircraft and an atmospheric air temperature (see Holder at least [0034]-[0035]), 
… 
wherein a second brake release point is displayed on or near the runway (see Holder at least [0031]-[0035]), and 
…
…
However, Holder does not explicitly disclose the following:
…wherein the takeoff brake release point is a first takeoff brake release point and is indicative of a first percentage of total thrust required at the first takeoff release point…
…wherein the second brake release point is indicative of a second percentage of thrust required for the aircraft to take off from the second brake release point at a minimum distance from an end of the runway…
…wherein the second percentage of thrust is different than the first percentage of thrust…
Consola, in the same field of endeavor, teaches the following:
…wherein the takeoff brake release point is a first takeoff brake release point and is indicative of a first percentage of total thrust required at the first takeoff release point (see Consola at least [0039]-[0041] and Fig 3; which describes a level of thrust at a first point, the level of thrust being a non-zero value, thus indicating of a percentage of total thrust)…
…wherein the second brake release point is indicative of a second percentage of thrust required for the aircraft to take off from the second brake release point at a minimum distance from an end of the runway (see Consola at least [0044] and Fig 3; which describes a different level of thrust at a second point, the level of thrust being a non-zero value, thus indicating of a percentage of total thrust; this level of thrust at a second point being a level directly prior to aircraft takeoff)…
…wherein the second percentage of thrust is different than the first percentage of thrust (see Consola at least [0035], [0040], and Fig 3)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake release points such as disclosed by Holder with an association to different levels of thrust such as taught by Consola to allow for a controlled acceleration during a takeoff (see Consola at least [0013]-[0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daidzic (US-10,202,204) teaches the relationship of distances along a runway with a takeoff progress.
He (US-2017/0036776) teaches the use of markers, of a variety of shape and color, on a map to indicate specific operational qualities to a user.
Kanagarajan et al. (US-2020/0013297) teaches the accumulation of data pertaining to an aircraft and its surroundings.
Moravek et al. (US-2017/0243495) teaches the display of a map which utilizes different symbols and colors to represent different instructional characteristics to a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/15/2022